Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Regarding claim 12, it is recited that the rising portion is disposed “only on a first side of the tube sheet”, however Figure 11 discloses rising portions 42b on two sides of a tube sheet 37b. Therefore, proper written description is not provided for the exclusionary limitations of claim 12 because the Specification (1) shows a non-exclusionary embodiment and (2) does not recite an embodiment which explicitly excludes rising portions on each side of a tube sheet.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US5775119A) in view of Shinji (JP2000161892A).
Regarding claim 7, Yamada teaches a heat exchanger, comprising:
a main body that comprises heat transfer tubes through which refrigerant flows(Figure 4, 15 and 5a); and
a tube sheet that is bonded to the main body and is used to fix the main body to a support by a fastener (Figure 6, 5, fastener 17 goes through 5b and secures main body to 10), wherein the tube sheet comprises:
a bonding surface (Figure 6, 5);
a bent portion that demarcates the bonding surface into a first bonding area (Figure 6, area comprising portion of 5 containing 15) and a second bonding area (Figure 6, area comprising 5b, there is a bent portion between 5 and 5b because 5b is bent from 5)
a rising portion that rises from the second bonding area of the bonding surface (Figure 6, 19); and
a through-hole through which the fastener is passed (Figure 2, 5b and 17, where ghost lines show 17 passing through a hole in 5b),
the through hole is opened at the rising portion, penetrates the tube sheet, and has an inner peripheral surface (Figure 2, 5b and 17, 5b is a part of the tube sheet thus the hole in 5b penetrates the tube sheet. All holes have an inner peripheral surface as this is what defines the hole); and
the tube sheet is bonded at the first bonding area to the main body (Figure 6, 5 and 15, also see Figure 4, where the tubes and the sheet are assembled together).
Yamada does not disclose the particular bonding method which joins the tube sheet and the main body, the tube sheet and 
However, Shinji discloses that it is conventional to assemble the parts of a heat exchanger, where tubes are placed through the tube sheet, and to insert them into a brazing furnace to be joined (¶3) but that screw holes should not have brazing material applied so that the material does not block screws (¶6) and further discloses an integrally formed rising portion which rises around the fastener hole as a damming element (Figure 5, 51-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the conventional assembly methodology of furnace brazing to secure the tube sheet and the main body, i.e. the tube sheet and the heat transfer tubes, together in order to realize a cost effective and efficient manufacturing process and to further ensure that brazing material is not applied to the inner periphery of the screw hole in Yamada in order to prevent screw blockage during mounting, where a damming feature is utilized to accomplish the blocking of brazing material, where the damming feature is an integrally formed rising portion around the fastener hole (thereby on the second bonding area in Yamada) in 
Regarding claim 8, Yamada as modified teaches all of the limitations of claim 7, but does not teach the particulars of the brazing process.
However, Shinji discloses the use of a layer of a material that brazes aluminum (¶16, the header accepts the tubes, thereby can be considered a tube sheet. Furthermore, “aluminum brazing material” is interpreted as material which is utilized for brazing aluminum).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a brazing process as taught by Shinji in order to form a secure connection between the components of the heat exchanger.
Regarding claim 9, Yamada as modified teaches all of the limitations of claim 7, wherein
the tube sheet is bonded to the main body by furnace brazing (see rejection of claim 7 and the combination with Shinji).
Furthermore, MPEP 2113, I discusses product-by-process claims. The invention of claim 7 is already brazed and therefore, the specification of furnace brazing versus some other brazing technique does not distinguish claim 9 in a patentable sense from claim 7 because the structure is being 
Regarding claim 11, Yamada as modified teaches an outdoor unit of a refrigeration apparatus (Figure 1 of Yamada, see rejection of claim 7), comprising:
the heat exchanger according to claim 7 (see rejection of claim 7, where Yamada is modified to have such a heat exchanger. See Figure 1, which is where the heat exchanger is located);
a compressor (Figure 2, 8); and
a support to which the heat exchanger and the compressor are fixed (col. 8, 39-62, both the compressor and heat exchanger are fixed to the base plate);
the support is at least one of a casing and a partition plate (Figure 3, baseplate 2 is part of the casing, where the exchanger and compressor are secured, and there is also a partition plate 10);
the casing stores the heat exchanger and the compressor (Figure 3, 8 and 5/15 are within the casing of 2 and 3) and
the partition plate partitions an inner space of the casing into a heat exchanger chamber in which the heat 
Regarding claim 12, Yamada as modified teaches all of the limitations of claim 7, wherein
the rising portion is disposed only on a first side of the tube sheet (Figure 6, 19).
Regarding claim 13, Yamada as modified teaches all of the limitations of claim 7, wherein
an end of the rising portion extends toward the second bonding area (Figure 6, end of 19 closest the head of the fastener extends towards 5b).
Response to Arguments
Applicant’s remarks filed 01/14/2022 have been fully considered.
Applicant has argued that Yamada does not comprise the claimed integrally formed rising portion. However, Yamada is not relied upon to teach the integral formation of the rising portion, therefore the argument is moot.
Applicant has argued that Shinji does not disclose an integrally formed rising portion. However, Figure 5, 51-52 of Shinji are such integrally formed rising portions which dam the fastener holes from brazing material.
Applicant has asserted that that there is no rationale that would have led one of ordinary skill in the art to modify Yamada and Shinji so as to arrive at the new limitations without relying on Applicant’s disclosure as a roadmap. However, such rationale is provided herein and Applicant has not provided any evidence to support this assertion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763